Case 1:19-cv-00018-JTN-SJB ECF No. 73 filed 08/25/20 PageID.730 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

WACKER NEUSON PRODUCTION                           Case No. 1:19-cv-00018-JTN-ESC
AMERICAS, LLC, a Wisconsin limited liability
company,                                           HON. JANET T. NEFF

              Plaintiff/Counter-Defendant,

v

CITY OF NORTON SHORES, a Michigan
municipal corporation,

              Defendant/Counter-Plaintiff.



VARNUM LLP                                      GRAVIS LAW, PLLC
Adam J. Brody (P62035)                          Douglas M. Hughes (P30958)
Jeffrey D. Koelzer (P78602)                     Enrika L.F. McGahan (P55860)
Attorneys for Plaintiff/Counter-Defendant       John M. Karafa (P36007)
333 Bridge St NW                                Attorneys for Defendant/Counter-
PO Box 352                                      Plaintiff
Grand Rapids, MI 49501-0352                     120 W. Apple Avenue
(616) 336-6000                                  Muskegon, MI 49440
                                                (231) 726-4857

DEFENDANT/COUNTER-PLAINTIFF CITY OF NORTON SHORES’ RESPONSE TO
   PLAINTIFF/COUNTER-DEFENDANT WACKER NEUSON PRODUCTION
      AMERICAS, LLC’S REQUEST FOR PRE-MOTION CONFERENCE
 Case 1:19-cv-00018-JTN-SJB ECF No. 73 filed 08/25/20 PageID.731 Page 2 of 5



   1. State of Michigan Act 198 Property Tax Abatements
   The ability of profit corporations to benefit from property tax abatements, while its

corporate neighbors pay, is sanctioned by Act 198 of the Public Acts of 1974 (“Act

198”). Pursuant to Act 198 a local government may adopt a resolution to approve the

establishment of an Industrial Development District.

   Once the district is established, a corporation, such as Wacker, may apply for an

Industrial Facilities Exemption Certificate (“IFEC”). The State of Michigan Tax

Commission has statutory authority to review and approve the issuance of an IFEC.

Under Act 198 an applicant can receive tax abatement benefits under an IFEC for no

more than 12 years. If a corporate application for an IFEC is granted, the corporation

enjoys exemption, during the life of the IFEC, from real and personal property tax

obligations it would otherwise have been required to pay.

   Before the Tax Commission will approve a corporation’s application and issue an

IFEC it must first ascertain that there is an Act 198 Agreement between the corporate

applicant and the local governing unit. MCL 207.572(1).

   In May 2007 the City of Norton Shores (“City”) established an Industrial

Development District on Mt. Garfield Road. In November 2007, Wacker Corporation, a

global manufacturer of construction equipment, applied for an IFEC to operate its

business at Mt. Garfield exempt from real and personal property tax obligations, for the

statutory maximum of 12 years.

   2. Wacker’s and the City’s Act 198 Agreement

      Some local governments in Michigan encourage the development of industrial

zones and agreements with profit motivated businesses looking for a location to set up

                                             2
 Case 1:19-cv-00018-JTN-SJB ECF No. 73 filed 08/25/20 PageID.732 Page 3 of 5



operations, to commit to projected expansion and growth, and to remain for a specified

period of time. In exchange, the local government agrees to approve significant property

tax abatements, subject to statutory time limits, in favor of the business. While this

deprives the local government units of tax receipts during the life of the IFEC, and puts

cash in the business’s pockets, it also promotes economic growth and employment in

the city and paves the way for a long term working relationship.

       In furtherance of Wacker’s application for an IFEC for a statutory maximum of 12

years of tax abatement benefits, the City and Wacker entered into their Act 198

Agreement in November 2007. It provided in pertinent part:

       “RE: Act 198 Agreement with the City of Norton Shores

       Wacker Corp. (The Company) has submitted an application to the City of
       Norton Shores (City) for the granting of an Industrial Facilities Exemption
       Certificate (IFT) pursuant to Act 198, P.A. 1974, as amended.

       To encourage the granting of the IFT and in recognition of the investment the
       City will be making toward the economic growth of the Company and thus the
       community, I hereby agree on behalf of the Company:

              5) The applicant shall remain within the local unit during the period
                 of time for which the abatement has been approved and, if the
                 applicant relocates, substantially reduces employment and/or
                 operations, or closes the facility, the applicant shall pay to the
                 affected taxing units an amount equal to those taxes it would
                 have paid had the abatement not been in effect.

       By the signatures below, representatives of both the Company and City
       acknowledge their responsibilities towards the successful completion of the
       project. … (emphasis added)

   3. Wacker Breached After Receiving Tax Abatement Benefits

   Wacker breached the unequivocal terms of its contract with the City by closing its

operations and vacating the City well before the IFEC was scheduled to expire in


                                             3
 Case 1:19-cv-00018-JTN-SJB ECF No. 73 filed 08/25/20 PageID.733 Page 4 of 5



December 2020. In the interim, it benefitted under the IFEC and its Act 198 Agreement by

saving (and depriving the City of) nearly one million dollars in abated tax obligations.

       In this lawsuit Wacker seeks to keep the benefits of its substantial tax savings

over the years of operation while disregarding its breach and avoiding its agreement

with specifically stated and agreed upon repayment obligations. It claims it should not

be liable for its contractual liability to the City because, the contract utilizes the term

“company” and “applicant” and Wacker says it cannot be both. From this premise,

Wacker strains to claim that the term “applicant”, who is committing to remain in the City

for 12 years, must be referring to some other, uninvolved, unforeseen party.

       Wacker Corporation changed its name to Wacker Neuson Corporation in 2008,

which managed Plaintiff Wacker Neuson Production Americas LLC. The LLC claims it is

a separate entity under a separate Act 198 Agreement with the City, and cannot be

liable for the first years of its parent company’s obligations, even though the addresses,

employees, business operations, and tax savings, all remained the same.

        The City submits it will be entitled to a Rule 56 disposition on its motion for

summary judgment. The parties had attempted to schedule some remaining depositions,

including a 30(b)(6) witness for Wacker, following its filing of amended responsive

pleadings.

                                                   GRAVIS LAW

Dated: August 25, 2020                             /s/ John M. Karafa_________________
                                                   John M. Karafa (P36007)
                                                   Enrika L.F. McGahan (P55860)
                                                   Attorney for Def. City of Norton Shores
                                                   120 W. Apple Avenue
                                                   Muskegon, MI 49440
                                                   (231) 726-4857

                                               4
 Case 1:19-cv-00018-JTN-SJB ECF No. 73 filed 08/25/20 PageID.734 Page 5 of 5




                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with

the Clerk of the Court via CM/ECF and served upon all counsel or parties of record via

Electronic Notice on August 25, 2020.



                                               /s/ John M. Karafa_________________
                                               John M. Karafa, Gravis Law, PLLC




                                           5
